Citation Nr: 0032532	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-11 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran had active service from February 1960 to July 
1963, August 1963 to June 1968, and September 1968 to May 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


REMAND

The Board notes that the appellant specifically contends in 
her January 1999 notice of disagreement that the veteran died 
of asbestosis due to exposure to asbestos during his military 
service.  The appellant maintains that the veteran was 
exposed to asbestos while serving on naval ships.  The 
service medical records show that the veteran did service on 
naval ships.  

Regarding asbestos, the Board acknowledges that currently 
there is no specific statutory guidance with regard to claims 
for service connection for asbestosis or other asbestos-
related diseases, nor has the Secretary promulgated any 
regulation.  See generally Dyment v. West, 13 Vet. App. 141 
(1999); Nolen v. West, 12 Vet. App. 347 (1999); Ashford v. 
Brown, 10 Vet. App. 120 (1997); Ennis v. Brown, 
4 Vet. App. 438 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  However, the VA's Adjudication Procedure Manual, 
M21-1, Part VI, para. 7.21 (October 3, 1997) provides that 
inhalation of asbestos fibers can produce fibrosis and tumor, 
most commonly interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusion and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Cancers of the larynx and pharynx, as well as the 
urogenital system (except the prostate) are also associated 
with asbestos exposure.  Thus persons with asbestos exposure 
have increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal and urogenital cancer.  
M21-1, Part VI, para 7.21(a).

According to the veteran's certificate of death, respiratory 
failure was the immediate cause of his December 1997 death.  
The certificate of death also reveals that aspiration 
pneumonia and prostate cancer with metastases contributed to 
the respiratory failure.

Although the certificate of death does not specifically 
indicate that the veteran's respiratory failure was due to 
asbestosis, nevertheless, the appellant has provided 
competent evidence of record indicating that the veteran may 
have died due to asbestosis.  For example, in January 1998, 
Douglas Martin, M.D., the veteran's private physician, 
reported that a computerized tomography (CT) report of the 
veteran's chest revealed findings suggestive of asbestos-
related changes.  Dr. Martin added that it was very possible 
that asbestos exposure had some role in the veteran's 
progressive lung disease.  

Based on the aforementioned evidence, the Board finds that 
further development is in order to clarify whether asbestosis 
caused the veteran's death, and if so, whether the asbestosis 
was caused by exposure to asbestos during service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is also required.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to request that the appellant identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who had treated the 
veteran for asbestosis or lung disease 
since service.  After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.

2.  The RO should schedule a VA 
pulmonologist to review the claims file 
in order to determine the nature and 
etiology of any lung disorder based on 
the record, specifically to include 
asbestosis.  The veteran's claims folder 
and a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to making a determination.  If the 
examiner determines that the veteran had 
asbestosis, he/she must offer an opinion 
as to whether it is at least as likely as 
not that it was caused, or aggravated, by 
the veteran's military service.  The 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.  If this cannot be 
done based upon the record provided, the 
examiner should so state.

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full, to include a review of the 
medical opinion report.  If the requested 
development is not in complete compliance 
with the instructions provided above, 
appropriate action should be taken.  
Stegall v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Upon completion of the above 
development, the RO should readjudicate 
the issue on appeal.  The RO should also 
consider the application of 38 U.S.C.A. 
§ 1318(b).  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to protect the 
appellant's right to due process and to fulfill the duty to 
assist.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the appellant until she is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


